               Case 1:20-cr-10192-IT Document 7 Filed 11/04/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


WRIT OF HABEAS CORPUS

TO THE MARSHAL FOR THE DISTRICT OF MASSACHUSETTS, or any of his deputies, and to: The
Superintendent of the Billerica House of Correctional Facility, 269 Treble Cove Road., Billerica,
Massachusetts.



YOU ARE COMMANDED to have the body of Tevon Ngomba               now in your custody, before the United
States

District Court for the District of Massachusetts, United States Courthouse, 1 Courthouse Way, Courtroom
No.

15 on the 5th floor, Boston, Massachusetts on Thursday November 05 , 2020 , at 10:00 AM. for

the purpose of Initial Appearance in the case of        UNITED STATES v. Tevon Ngomba

Cr Number 20-10192

         And you are to retain the body of said Tevon Ngomba while before said Court upon said day and

upon such other days thereafter as his attendance before said Court shall be necessary, and as soon as

may be thereafter to return said Tevon Ngomba to the institution from which he was taken, under safe and

secure conduct, to be there imprisoned as if he had not been brought therefrom for the purpose aforesaid.

And have you then and there this Writ with your doings herein.



Dated this 4thh day of November , 2020.


                                                                 ROBERT FARRELL
                                                                 CLERK,
                        SEAL

                                                        By:      /s/ Thomas F. Quinn
                                                                 Thomas F. Quinn
                                                                 Deputy Clerk
(Habcorp.wrt - 09/92)
